Citation Nr: 1100807	
Decision Date: 01/07/11    Archive Date: 01/14/11	

DOCKET NO.  09-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the VARO in St. 
Louis, Missouri, that, in pertinent part, denied service 
connection for a bilateral hearing loss disability.  

The Board notes that the same rating decision resulted in a grant 
of service connection for tinnitus.  A 10 percent rating was 
assigned, effective April 5, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required. 


REMAND

A review of the record reveals that the Veteran was issued a 
statement of the case with regard to his claim for service 
connection for a bilateral hearing loss disability in January 
2009.  He submitted his substantive appeal in March 2009.  He 
filed a claim for service connection for prostate cancer in May 
2009.  Associated with the record and considered in a rating 
decision dated in June 2009 was a copy of a VA outpatient visit 
in November 2008.  The visit referred to a problems list.  One of 
the complains indicated was "hearing loss and tinnitus after war 
seen by Employee Health."  Following physical examination, 
"assessment/plan" included the notation of "hearing loss and 
tinnitus--related to service."  No elaboration was provided.  The 
Board finds this evidence is pertinent to the issue on appeal and 
a remand is required for additional RO consideration of it.  See 
38 C.F.R. § 20.1304 (c) (2010).  A review of the claims file 
reveals that there is no waiver of the right to have the evidence 
initially considered by the RO.

Additionally, the Board believes that further development is in 
order with regard to the notation in the November 2008 visit that 
the Veteran was seen "by Employee Health."   




In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be contacted and 
asked to provide specific information with 
regard to health care professionals he has 
seen over the years since service discharge 
for his hearing loss disability.  Of 
particular interest is the information with 
regard to "Employee Health" he claims to 
have seen for evaluation or treatment for 
his hearing loss disability.  If the 
Veteran did not see any health care 
professional for hearing loss problems for 
years following service, he should so 
indicate.  Based on any information 
provided, all appropriate steps should be 
taken to obtain records and statements from 
any individuals or companies involved.  

2.  Thereafter, the claims should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of the 
case that is to include consideration of 
the VA outpatient visit in November 2008.  
The supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of all the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  


The case should then be referred to the Board for further 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L.JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



